                     UNITED STATES DISTRICT COURT
                     EASTERN DISTRICT OF MICHIGAN
                          SOUTHERN DIVISION

UNITED STATES OF AMERICA,

                          Plaintiff,           Case No. 18-cv-10223

v.                                             Paul D. Borman
                                               United States District Judge
PATRICE L. HAROLD,
LESLIE DRURY, as SUCCESSOR                     Mona K. Majzoub
TRUSTEE of the SARA ROSE                       United States Magistrate Judge
REVOCABLE LIVING TRUST u/a/d
May 21, 1997, as may be now or
hereafter amended,
STATE OF MICHIGAN, and
TREASURER OF WAYNE COUNTY,

                     Defendants.
______________________________/

 OPINION AND ORDER GRANTING PLAINTIFF UNITED STATES OF
   AMERICA’S MOTION FOR SUMMARY JUDGMENT (ECF #24)

                         I.     BACKGROUND

      On January 18, 2018, Plaintiff United States of America initiated this action

against Defendant Patricia Harold, Leslie Drury as Successor Trustee of the Sara

Rose Revocable Living Trust u/a/d May 21, 1997, the State of Michigan, and the

Treasurer of Wayne County, seeking to recover $403,801.66 in Harold’s unpaid

income tax liabilities. (ECF #1.) On August 29, 2018, Plaintiff filed a one-count

Amended Complaint, requesting enforcement of federal tax liens that it had filed



                                           1
against real property in which Harold has an interest of approximately $425,000

through a land purchase contract. (ECF #16.)

      Related to this matter, on January 20, 2016, Harold filed for Chapter 7

bankruptcy, In re Patrice Harold, No. 16-40659 (Bankr. E.D. Mich. 2016). On

November 15, 2016, Plaintiff United States of America initiated an adversary

proceeding in the Bankruptcy Court, alleging nondischargeability of the income tax

debts, inter alia, in a three-count “Complaint to Determine Dischargeability.” United

States of America v. Harold (In rem Harold), No. 16-5041, ECF #1. Plaintiff filed a

Motion for Partial Summary Judgment on Counts I (“Nondischargeability of Tax

Debt for Tax Years 2012 and 2014 Pursuant to 11 U.S.C. §§ 523(a)(1)(A) and

507(a)(8)(A)(i)”) and II (“Nondischargeability of Tax Debt for Tax Years 2008 and

2010 Pursuant to 11 U.S.C. § 523(a)(1)(B)”), noting that if the motion was granted,

years 2004-2009 and 2011 would remain for adjudication pursuant to Section

523(a)(1)(C) (Count III, “Nondischargeability of Tax Debt for Tax Years 2004-12

and 2014 Pursuant to 11 U.S.C. §§ 523(a)(1)(C)”). (Id. at ECF ##1, 75.) The Parties’

arguments in the adversary proceeding motion, a substantial portion of which is

devoted to tax years 2008 and 2010 (Count II), is repeated in the briefing on the

instant Motion. (See, e.g., Pl.’s Br., ECF #75, Ex. 4.) On August 20, 2018, Plaintiff’s




                                              2
Motion for Partial Summary Judgment was granted by the Bankruptcy Court in the

adversary proceeding as to both Counts I and II. (ECF #105.)1

      On November 21, 2018, Plaintiff filed the instant Motion for Summary

Judgment. (ECF #24.)2 Harold filed her Response on December 28, 2018. (ECF

#42.)3 On March 4, 2019, Plaintiff filed its reply. (ECF #51.) The Court held a

hearing on the matter on June 5, 2019.

                                   II.    FACTS

A. Property At-Issue

      On or around August 19, 2005, Harold entered into a land contract (the “Land

Contract”) with Robert J. Drury, the attorney-in-fact for Sara Rose, Trustee of the

Sara Rose Revocable Living Trust u/a/d May 21, 1997, as may now be or hereafter

amended (“Trust”) regarding the property commonly known as Part of 9100-9110

Dwight, Detroit (the “Property”). (Pl.’s Mot., Ex. B, ECF #24-1, PgID 228.) The

Land Contract, as originally executed, provided for the sale of the Property to Harold



1
   Two separate orders were entered in accordance with the opinion, one by
stipulation of the parties regarding Count I (ECF #110), and one by the court
regarding Count II (ECF #106).
2
 On December 10, 2018, Plaintiff filed an Amended Brief in Support of Motion for
Summary Judgment, originally filed on November 21, 2018, to include additional
exhibits and correct the dates of certain notices. (ECF #32.)
3
 Harold’s Response filed on December 24, 2018 had been stricken for failure to
comply with local formatting rules. (ECF #36.)
                                           3
for $625,000 in installments over the course of eight years. (Id.) On or around

October 31, 2013, Harold, and Leslie Drury, Successor Trustees of the Trust, agreed

to amend the Land Contract, providing for the remaining balance to be paid in

installments over approximately nine years as of September 13, 2013. (Id. at PgID

233-35.) The principal balance remaining on the Land Contract at that time was

$401,410.29. (Id. at PgID 234.)

    B. Federal Tax Liens

        Patrice Harold has incurred over $400,000 in federal income tax liabilities

since 2004. The chart below illustrates the assessments made by a delegate of the

Secretary of the Treasury owed to the Internal Revenue Service (“IRS”) on the

amounts Harold reported on joint federal income tax returns for those tax years. The

chart reflects the balance due as of January 5, 2018 and includes any payment or

other credits:4

    Tax Year Assessment        Assessment Type         Assessed     Balance Due
                Date                                   Amount       as of 1/5/2018
      2004    11/27/06       Federal Income Tax       $12,177.00    $16,909.82
              11/27/06       Estimated Tax Penalty    $348.95
              11/27/06       Late Filing Penalty      $2,289.82
              11/27/06       Late Payment Penalty     $857.54
              11/27/06       Interest                 $1,216.03
               8/15/11       Late Payment Penalty     $925.95
               8/11/14       Interest                 $4,545.26



4
  This explains why the “Balance Due as of 1/5/2018” column total of $403,801.66
is less than the sum of the values in the “Assessed Amount” column, not included in
the chart, which equals $466,969.18.
                                              4
Tax Year Assessment      Assessment Type       Assessed    Balance Due
            Date                               Amount      as of 1/5/2018
  2005         1/8/07 Federal Income Tax      $48,606.00   $89,762.46
             12/11/06 Estimated Tax Penalty   $61.00
               1/8/07 Late Filing Penalty     $10,936.35
               1/8/07 Late Payment Penalty    $2,187.27
               1/8/07 Interest                $3,470.92
              8/15/11 Late Payment Penalty    $9,142.59
              8/11/14 Interest                $23,238.68
  2006       11/26/07 Federal Income Tax      $22,810.00   $43,874.67
             11/26/07 Estimated Tax Penalty   $1,079.00
             11/26/07 Late Payment Penalty    $910.00
             11/27/07 Interest                $1,149.91
              8/15/11 Late Payment Penalty    $4,777.49
              8/11/14 Interest                $8,257.56
  2007       11/17/08 Federal Income Tax      $28,548.00   $64,962.14
             11/17/08 Estimated Tax Penalty   $1,154.00
             11/17/08 Late Payment Penalty    $1,131.92
             11/17/08 Interest                $954.67
             11/24/08 Interest                $36.50
              5/17/10 Miscellaneous Penalty   $1,786.00
              5/17/10 Federal Income Tax      $8,932.00
              8/15/11 Late Payment Penalty    $6,966.87
              8/13/12 Late Payment Penalty    $893.20
              8/11/14 Interest                $10,136.34
    2008      4/4/16 Federal Income Tax       $38,604.00   $53,462.24
              4/4/16 Estimated Tax Penalty    $797.80
              4/4/16 Late Filing Penalty      $7,089.97
              4/4/16 Late Payment Penalty     $6,762.67
              4/4/16 Interest                 $8,674.10
    2009      11/15/1 Federal Income Tax      $41,625.00   $37,363.12
              11/15/1 Estimated Tax Penalty   $498.63
              11/15/1 Late Payment Penalty    $860.19
              11/15/1 Interest                $583.16
              8/15/11 Late Payment Penalty    $1,966.16
              8/13/12 Late Payment Penalty    $2,940.24
              8/11/14 Interest                $3,633.39
              8/11/14 Late Payment Penalty    $364.15
    2010      4/4/16 Federal Income Tax       $29,559.00   $51,099.29
              4/4/16 Estimated Tax Penalty    $633.92
              4/4/16 Late Filing Penalty      $6,470.77
              4/4/16 Late Payment Penalty     $7,121.72
              4/4/16 Interest                 $5,647.19

                                     5
    Tax Year Assessment         Assessment Type         Assessed      Balance Due
                Date                                    Amount        as of 1/5/2018
        2011      11/26/1    Federal Income Tax        $25,759.00     $30,188.65
                  11/26/1    Estimated Tax Penalty     $415.91
                  11/26/1    Late Payment Penalty      $870.99
                  11/26/1    Interest                  $405.31
                  8/11/14    Interest                  $1,174.06
                  8/11/14    Late Payment Penalty      $4,026.37
        2012      12/9/13    Federal Income Tax        $21,655.00      $6,833.40
                  12/9/13    Estimated Tax Penalty     $50.00
                  12/9/13    Late Payment Penalty      $217.69
                  12/9/13    Interest                  $107.42
                  8/11/14    Interest                  $113.58
                  8/11/14    Late Payment Penalty      $391.63
        2014      2/22/16    Federal Income Tax        $27,424.00      $9,345.87
                  2/22/16    Estimated Tax Penalty     $79.00
                  2/22/16    Late Payment Penalty      $624.77
                  2/22/16    Interest                  $295.57
                                                         TOTAL          $403,801.66

(Am. Dec. of Christopher Smith, Nov. 27, 2018, ECF #26, ¶6, PgID 386-88.)

        On September 25, 2008, the IRS recorded a Notice of Federal Tax Lien

(“NFTL”) relating to the income tax liabilities for the years 2004, 2005, and 2006

with the Wayne County Register of Deeds.5 (Dec. of Philip Bednar, Nov. 21, 2018,

Ex. C, PgID 241, ECF #24-1.) On February 13, 2009, the IRS recorded an NFTL for

the 2007 tax year liabilities. (Id. at PgID 242.) The NFTL for tax years 2009 and

2011 was recorded on August 5, 2013, (id. at PgID 243), and the NFTL relating to

2012 was recorded on April 3, 2015 (id. at PgID 244). The IRS timely refiled the

NFTL for tax years 2004, 2005 and 2006. (Id. at PgID 245.) Plaintiff stated that there




5
    The 2008 NFTL also included assessments for the 2003 tax year. (Id.)
                                           6
is not an NFTL filed with respect to the 2008, 2010 and 2014 tax years, as the

assessment liens for those years were made after Harold filed for Chapter 7

bankruptcy. However, Plaintiff has included the assessments for tax years 2008,

2010 and 2014, citing 26 U.S.C. § 6321 (lien arises on assessment and demand), in

this lawsuit.

      In her Response Brief, Harold states that she is not “challenging the IRS’ tax

assessments” but rather argues that the IRS misapplied refunds due from tax returns

filed in 1993, 1995, 1996, and 1998 – well over 20 years ago – to her spouse’s tax

liabilities. (Def.’s Resp., ECF #42, PgID 970.) Harold also states that the 1996 and

1998 transaction were “reversed,” yet she never received a refund for the 1998 tax

year. (Id.) Yet, at no point did Harold contact the IRS regarding these alleged missing

multi-thousand dollar refunds.

      Harold also states that the IRS “misapplied” payments that she directed

toward her 2003 tax liability. (Id. at 980.) Harold was assessed in June 2005 and July

2008 for income tax liability relating to 2003. (Dec. of Christopher Smith, Feb. 22,

2019, Ex. D., ECF #51, PgID 1080-81.) She points to her unauthenticated

QuickBooks ledger and her unauthenticated chart, apparently generated for purposes

of this litigation, to demonstrate a “code” that Harold and her spouse used to “detect

whether payments for certain periods were properly applied properly as directed or




                                              7
misapplied without her authorization.” Harold does not, however, attach any

cancelled checks demonstrating this “system.”

                        III.   STANDARD OF REVIEW

      Summary judgment is appropriate where the moving party demonstrates that

there is no genuine dispute as to any material fact. See Celotex Corp. v. Catrett, 477

U.S. 317, 322 (1986); Fed. R. Civ. P. 56(a). A fact is “material” for purposes of a

summary judgment motion where proof of that fact “would have [the] effect of

establishing or refuting one of the essential elements of a cause of action or defense

asserted by the parties.” Midwest Media Prop., L.L.C. v. Symmes Twp., Ohio, 503

F.3d 456, 469 (6th Cir. 2007) (quoting Kendall v. Hoover Co., 751 F.2d 171, 174

(6th Cir. 1984)). A dispute over a material fact is genuine “if the evidence is such

that a reasonable jury could return a verdict for the nonmoving party.” Anderson v.

Liberty Lobby, Inc., 477 U.S. 242, 248 (1986).

      “Rule 56(e) identifies affidavits, depositions, and answers to interrogatories

as appropriate items that may be used to support or oppose summary judgment.”

Alexander v. CareSource, 576 F.3d 551, 558 (6th Cir. 2009). “Of course, [the

moving party] always bears the initial responsibility of informing the district court

of the basis for its motion, and identifying those portions of the pleadings,

depositions, answers to interrogatories, and admissions on file, together with the

affidavits, if any, which it believes demonstrate the absence of a genuine issue of

                                             8
material fact.” Taft Broadcasting Co. v. United States, 929 F.2d 240, 247 (6th Cir.

1991) (internal quotation marks omitted) (quoting Celotex, 477 U.S. at 323). If this

burden is met by the moving party, the non-moving party’s failure to make a showing

that is “sufficient to establish the existence of an element essential to that party’s

case, and on which that party will bear the burden of proof at trial,” will mandate the

entry of summary judgment. Celotex, 477 U.S. at 322. “[A] complete failure of proof

concerning an essential element of the nonmoving party’s case necessarily renders

all other facts immaterial.” Id. at 323.

      “The test is whether the party bearing the burden of proof has presented a jury

question as to each element in the case. The plaintiff must present more than a mere

scintilla of the evidence. To support his or her position, he or she must present

evidence on which the trier of fact could find for the plaintiff.” Davis v. McCourt,

226 F.3d 506, 511 (6th Cir. 2000) (internal citations and quotation marks omitted).

The non-moving party may not rest upon the mere allegations or denials of his

pleadings, but the response, by affidavits or as otherwise provided in Rule 56, must

set forth specific facts which demonstrate that there is a genuine issue for trial. Fed.

R. Civ. P. 56(e). “When the moving party has carried its burden under Rule 56(c),

its opponent must do more than simply show that there is some metaphysical doubt

as to the material facts . . . . Where the record taken as a whole could not lead a

rational trier of fact to find for the nonmoving party, there is no genuine issue for

                                              9
trial.” Matsushita Elec. Indus. Co., Ltd. v. Zenith Radio Corp., 475 U.S. 574, 586–

587 (1986) (footnote and internal quotations omitted).

      In making the determination on summary judgment whether there are genuine

issues of material fact for trial, the court must draw all reasonable inferences in favor

of the non-moving party. See Moran v. Al Basit LLC, 788 F.3d 201, 204 (6th Cir.

2015). “‘The central issue is whether the evidence presents a sufficient disagreement

to require submission to a jury or whether it is so one-sided that one party must

prevail as a matter of law.’” Binay v. Bettendorf, 601 F.3d 640, 646 (6th Cir. 2010)

(quoting In re Calumet Farm, Inc., 398 F.3d 555, 558 (6th Cir. 2005)).

      At the same time, plaintiff must produce enough evidence to allow a

reasonable jury to find in his favor by a preponderance of the evidence, Anderson,

477 U.S. at 252, and “[t]he ‘mere possibility’ of a factual dispute is not enough.”

Martin v. Toledo Cardiology Consultants, Inc., 548 F.3d 405, 410 (6th Cir. 2008)

(quoting Mitchell v. Toledo Hosp., 964 F.2d 577, 582 (6th Cir. 1992)). “If the

evidence is merely colorable, or is not significantly probative, summary judgment

may be granted.” Anderson, 477 U.S. at 249–50 (internal citations omitted).

      Ultimately, the party who bears the burden of proof must present a jury

question as to each element of the claim. See Davis, 226 F.3d at 511. Plaintiff cannot

meet that burden by relying solely on “[c]onclusory assertions, supported only by

[his or her] own opinions.” Arendale v. City of Memphis, 519 F.3d 587, 560 (6th Cir.

                                              10
2008). Plaintiff must show probative evidence, based “on more than mere

speculation, conjecture, or fantasy,” to prevail. Id. at 601 (quoting Lewis v. Philip

Morris Inc., 355 F.3d 515, 533 (6th Cir.2004)).

      All evidence submitted in opposition to a motion for summary judgment must

ultimately be capable of being presented in a form that would be admissible at trial:

        The submissions by a party opposing a motion for summary judgment
        need not themselves be in a form that is admissible at trial. Otherwise,
        affidavits themselves, albeit made on personal knowledge of the affiant,
        may not suffice, since they are out-of-court statements and might not be
        admissible at trial. See Fed. R. Evid. 801(c), 802. However, the party
        opposing summary judgment must show that she can make good on the
        promise of the pleadings by laying out enough evidence that will be
        admissible at trial to demonstrate that a genuine issue on a material fact
        exists, and that a trial is necessary. Such “‘evidence submitted in
        opposition to a motion for summary judgment must be admissible.’”
        Alpert v. United States, 481 F.3d 404, 409 (6th Cir. 2007) (quoting
        United States Structures, Inc. v. J.P. Structures, Inc., 130 F.3d 1185,
        1189 (6th Cir.1997)). That is why “‘[h]earsay evidence . . . must be
        disregarded.’” Ibid. It is also the basis of this court’s repeated emphasis
        that unauthenticated documents do not meet the requirements of Rule
        56(e).

CareSource, 576 F.3d at 558-59 (internal citations omitted).

      A court “may not make credibility determinations or weigh the evidence” in

ruling on motion for summary judgment. Reeves v. Sanderson Plumbing Prods.,

Inc., 530 U.S. 133, 150 (2000).

                                    IV.    ANALYSIS

      Defendant Harold’s Response to Plaintiff’s Motion for Summary Judgment

abandons the majority of her affirmative defenses (with the exception of those
                                             11
pertaining to the 2008 and 2010 tax returns – issues already aptly explained in an

opinion by the Bankruptcy Court – and a single defense, “Mischaracterization and

Misapplication of Payments”). Harold admits that she “is not challenging the IRS

tax assessments” other than those relating to tax years 2008 and 2010. (Def.’s Resp.,

ECF #42, PgID 965.) Harold now argues that 20-plus-year-old Form 1040 Head of

Household and/or joint refunds were misapplied to her spouse’s 1987 tax liabilities

and that the IRS did not properly apply payments that Harold directed toward her

2003 tax liability. (See Def.’s Mot. to Am. Affirmative Defenses, Dec. 24, 2018,

ECF #35, PgID 564.) None of these new and/or previously decided issues defeat

Plaintiff’s Motion for Summary Judgment.

A. Allegedly “Mischaracterized” 2003 Tax Year Payments

      With respect to her defense that the IRS “mischaracterized” her 2003 tax year

payments, Harold again directs the Court to another Do-It-Yourself (DIY) set of

exhibits purporting to illustrate Harold’s smoking gun “code” that catches the IRS

misapplying her payments. The smoking gun is comprised of Harold’s declaration

explaining the “code,” her QuickBooks ledger (part of which was lost in a 2010

computer crash), and a chart of Harold’s payments to the IRS as she “intended”

versus how the IRS allegedly applied those payments. (Def.’s Resp., Exs. I, S, T,

ECF ##36-10, 36-20, 36-21, PgID 787, 902, 928.) All of these exhibits, save possibly

the cryptic declaration, are unauthenticated hearsay and inadmissible under Federal

                                            12
Rules of Evidence 801 and 802. Moreover, Harold does not attach a single canceled

check or electronic fund transfer (“EFT) receipt as evidence that payments were

made and misdirected as she argues, and she relies solely on inadmissible – and

irreconcilable – exhibits.

      For example, even if Harold’s exhibit purportedly comparing her coded

payments to the years the IRS applied the payments (Ex. T), Harold’s explanation

does not back up her argument that payments were misapplied. Per Harold’s code

(i.e., the last dollar value indicates the year to which the payment was meant to be

applied), the second payment that Harold intended for tax year 2001 in the amount

of $707.00 should instead have been allocated by Harold to tax year 1997. (Def.’s

Resp. ECF #36-21, PgID 928.) All of the other payments end in zeroes rather than

ones, as they should according to Harold’s own explanation. Indeed, none of the

subsequent dollar amounts end in the year to which the payment was allegedly aimed

– none of the payments “directed” by Harold to 2003 were “coded” for 2003. (Def.’s

Resp. ECF #36-21, PgID 929.) For many reasons, the Court cannot rely upon this

imprecisely and inaccurately applied “code.”

B. Allegedly Misapplied Refunds

      Harold makes similar arguments regarding her 1993, 1995, 1996 and 1998 tax

returns. She claims that she was owed a refund for those tax years but did not receive

such refunds because they were instead allocated to her husband’s outstanding tax

                                             13
liabilities for tax year 1987. Harold claims that the application to her spouse’s

account in 1998 was reversed and the transcript reflects that a refund was issued, but

Harold states that she never received a refund. The 1996 credit was reversed as well,

and Harold states she did receive a refund for that year.

      Harold went through the tax transcripts for 1993, 1995, 1996, and 1998 in an

attempt to point out the 1040 tax refunds to which she was allegedly entitled that

were instead applied to her husband’s income tax liability for tax year 1987. (Def.’s

Resp., ECF #42, PgID 971-77.) Relying on unauthenticated exhibits constituted

solely of hearsay in violation of Federal Rules of Evidence 801 and 802, Harold

claims that, “Using the average investment rate of return (S+P 500) for these

misapplied and/or misappropriated tax refunds the current balance owing from the

IRS to Dr. Patrice Harold would be $377,266.00.” (Def.’s Resp., ECF #42, PgID

971, citing Ex. E, December 18, 2018 Email from Jeff Bigelman re: “Interest

Calculations,” info@irscalculators.com, and Ex. J, “Average S&P 500 Index Return

From January 1, 2004 through 12-24-18 Compounded Annually Rate = 11.03%,”

PgID 792.) Yet, Harold has never contacted the IRS regarding any missing refunds,

nor did she disclose any assets regarding the refunds in her Chapter 7 petition (either

as tax refunds owed, potential claims against a third-party, or set-off rights). (In re

Harold, supra, ECF #1, Chapter 7 Voluntary Petition.)




                                             14
      1. The Tucker Act and Little Tucker Act

      Oddly, despite not receiving an alleged $44,791.16 in refunds between 1993

and 1998, Harold never contacted the IRS or filed a claim, and it is too late for her

to pursue recovery or argue an affirmative defense on this basis now. As Plaintiff

points out in its Reply, even if Harold were correct regarding her claims as to tax

years 1993, 1995, 1998 and 2003, her remedy would have been to bring an action

under the Tucker Act, 28 U.S.C. §1491(a)(1), or the Little Tucker Act, 28 U.S.C.

§1346(a)(2), depending on the refund amount for that tax year of the allegedly

“misapplied” to her spouse’s 1987 income tax liability (under the Tucker Act for an

amount over $10,000, and/or under the Little Tucker Act for an amount below

$10,000).6 In Bonwit Teller at 265, the Supreme Court explained that when an

overpayment is allowed and illegally applied to the liability of a different taxpayer,

the suit is not a tax refund suit governed by the statute of limitations period

applicable thereto, but rather is a suit grounded on “account stated,” with the cause

of action arising upon notification of the misapplication of the refund. Because the



6
  Plaintiff cites Bonwit Teller & Co. v. United States, 283 U.S. 258, 265 (1931) for
the position that when an overpayment is used to offset the liability of a taxpayer
whose income is not included on the return reporting the overpayment, the claim –
which is necessarily a claim for a refund under 26 U.S.C. §6511(a) – has been
granted. Bonwit Teller at 265 (“This case is not within the clause giving two years
after disallowance [of a refund claim] because here the claim was allowed.”)
(emphasis added).

                                             15
cause of action is founded on a statement of account reflecting an illegal offset of

the refund, a lawsuit asserting that cause of action must be brought “within six years

after the right of action accrues.” Id.; 28 U.S.C. §2401(a). Whether Harold’s cause

of action accrued when she filed her returns claiming a refund, or upon receiving

notice of application of the refund as an offset (which the IRS would no longer have

records of), her claims would have expired many years ago. (Pl.’s Reply, ECF #51,

PgID 1057-58.) See Daube v. U.S., 289 U.S. 367, 370 (1933) ("A different situation

was disclosed in the Bonwit Teller [c]ase, supra. There the certificate of

overassessment had been delivered to the taxpayer. ‘Upon delivery of the certificate

to plaintiff, there arose the cause of action on which this suit was brought.’")

      2. The Doctrine of Laches and the Misapplied Refunds

      The doctrine of laches also applies to Harold’s refund argument. She argues

that the IRS owes her $377,266.00 as a result of the misapplied refunds allegedly

resulting from transactions relating to tax years 1993, 1995, and 1998. These

transactions and tax years are wholly unrelated to those at issue in the instant matter.

The Court therefore finds that Harold argues that the $377,266.00 allegedly owed to

her by the IRS from unrelated transactions is a set-off to the $403,801.66 in

assessments owed by Harold from tax years 2004-2012 and 2014. “Laches consists

of two elements: (1) unreasonable delay in asserting one's rights; and (2) a resulting

prejudice to the defending party.” Operating Engineers Local 324 Health Care Plan

                                              16
v. G & W Const. Co., 783 F.3d 1045, 1053 (6th Cir. 2015). The Bankruptcy Court

for the District of Delaware provided an extensive overview of the application of

laches to set-off in NVF Co. v. New Castle Cty., 276 B.R. 340, 351–54 (D. Del.

2002), aff'd, 61 F. App'x 778 (3d Cir. 2003):

             NVF argues that because its claim for recovery of its repair costs is
             asserted as a defense and setoff to the County's Proof of Claim, it cannot
             be barred by the doctrine of laches.

             The County argues in response that NVF's claim to the off-site force
             main repair costs is not defensive in nature, and therefore the doctrine
             of laches can apply. The County's Proof of Claim seeks unpaid sewer
             fees from 1991 to 1993. The County asserts that because NVF's seeks
             reimbursement for repair costs from 1971 to 1987, its claim is not
             defensive in nature, but rather is an independent cause of action for
             relief. According to the County, because NVF's claim for repair costs
             is unrelated to the County's claim for sewer fees, the doctrine of laches
             can apply.
             …

             A setoff claim…is unrelated to the opponent's claim, and thus it lacks
             the same defensive nature. This difference between recoupment and
             setoff explains why the Supreme Court permitted an untimely defensive
             recoupment claim arising from the same transaction in Bull [v. United
             States, 295 U.S. 247, 262 (1935)], but limited that holding to situations
             in which the defensive claim is related to the same transaction in
             Rothensies. See [Rothensies v. Electric Storage Battery Co., 329 U.S.
             296, 299 (1946)]…. The County argues that because NVF's setoff claim
             is unrelated to the underlying sewer bill, the fact that NVF's only
             requested relief is a setoff does not avoid the application of the doctrine
             of laches.
             …

             The only relation between the County's claim for unpaid sewer fees and
             NVF's claim for its off-site force main repair costs is that both are
             generally related to NVF's use of sewers. The events surrounding the
             two claims are separated by four years. Moreover, NVF's claim against
                                             17
             the County arises from the 1970 Agreement, whereas the County's
             claim against NVF arises from the regular imposition of tariffs for
             sewer discharge. Thus, the court concludes that NVF's setoff claim is
             in the nature of a setoff…. Further, the court believes the doctrine of
             laches can apply in setoff because NVF's setoff claim is factually
             unrelated to its liability to the County for sewer fees.

NVF at 276 B.R. 351–54 (emphasis added).

      For the reasons explained above (i.e., it arises from unrelated transactions),

Harold’s affirmative defense is one of set-off, to which laches applies. Harold waited

over 20 years to assert any type of claim for $44,000 in missing refunds and did

nothing to bring this alleged omission to the attention of the IRS. Nor did Harold

include her claimed right to $377,266.00 from the IRS resulting from those missing

refunds in her Chapter 7 petition. Harold has unreasonably delayed asserting any

rights she may have in connection to this defense, and this delay has clearly

prejudiced Plaintiff’s ability to contest her argument by raising issues going as far

back 1987. Therefore, the Court finds that laches operates to bar Defendant Harold’s

last remaining affirmative defense.

C. Plaintiff’s Documentary Evidence

      Although Harold also states that the Plaintiff has no documents to support its

claims, Plaintiff cites numerous IRS tax transcripts, also cited by Harold as evidence

of Plaintiff’s conduct. (Smith Dec., Nov. 27, 2018, ECF #26, Ex. B, PgID 77.)

Plaintiff also cites Forms 4340 (Certificate of Assessments, Payments, and Other

Specified Matters) for each tax year at issue, which set forth, among other things,
                                             18
“Statutory Notice[s] of Balance Due,” which is the standardized IRS demand for

payment, sent to Harold’s last known address for the given tax year. (Smith Dec. at

Ex. A.) Forms 4340 are entitled to a presumption of correctness. United States v.

Walton, 909 F.2d 915, 919 (6th Cir. 1990). Harold’s argument that Plaintiff is not

entitled to summary judgment because it only produced six checks dated after 2011

evidencing payment from Harold is without merit. (Def.’s Resp., ECF #42, PgID

981.) As the Bankruptcy Court observed when Harold made an argument regarding

adverse inference, “the IRS has only a three year retention policy,” and Harold did

not cite any provision “requir[ing] the IRS to preserve paper records” once the three

year period passed. United States v. Harold (In re Patrice Harold), No. 16-5041,

ECF #105, pp. 14-15 (Bankr. E.D. Mich., Aug. 21, 2018).

D. Collateral Estoppel and Non-Dischargeability of Liability for Tax Years
   2008 and 2010

      In the adversary proceeding filed by Plaintiff United States during Harold’s

Chapter 7 case, the Bankruptcy Court found, as detailed in an extensive opinion, that

Harold’s 2008 and 2010 1040 tax returns had not been filed until January 15, 2016,

as noted on the Forms 4340, a few days before Harold filed her Chapter 7 petition.

Id. at 24-25. Regarding the 2008 return, Harold had no evidence that the return was

filed by mail or by another permissible method. Id. at 24. Thus, there was no genuine

issue of material fact as to whether the 2008 return was timely filed. Likewise,

Harold alleged that the 2010 return was filed by U.S. mail, but she had no evidence
                                            19
to support that contention, so the court similarly granted summary judgment to

Plaintiff, finding that the 2010 return was also filed on January 15, 2016. Id. at 25.

      Harold now argues that because these findings resulted from Plaintiff’s

Motion for Partial Summary Judgment in an adversary proceeding where there is no

final judgment, neither res judicata (claim preclusion) nor collateral estoppel (issue

preclusion) may apply. See Fed. R. Bankr. P. 54(b); Fed. R. Civ. P. 54(b). However,

the ruling of the Bankruptcy Court is sufficiently complete to collaterally estop

Harold from pursuing the same issue in this matter. The court in Merial, Inc. v.

Sergeant’s Pet Care Prods., Inc., 2018 WL 5603536, at *7-8 (W.D. Mich. Oct. 30,

2018) observed:

          The Sixth Circuit has not extensively considered the issue,
          although it has observed that “a judgment is not required so long
          as there has been a final decision with respect to the issue to be
          given preclusive effect.” Am. Postal Workers Union Columbus
          Area Local AFL-CIO v. United States Postal Serv., 736 F.2d
          317, 319 (6th Cir. 1984). Thus, it appears that the Sixth Circuit
          tends to follow the more liberal view of preclusion.

(emphasis added).

      Merial cited Abbott Laboratories v. Thermo Chem., Inc., 790 F. Supp. 135

(W.D. Mich. 1991), which explained the basis of this approach:

             Section 13 of the Restatement (Second) of Judgments provides:

             For purposes of issue preclusion..., “final judgment” includes
             any prior adjudication of an issue in another action that is
             determined to be sufficiently firm to be accorded conclusive
             effect.
                                             20
             The official comments to Section 13 explain that the criteria for
             determining finality for purposes issue preclusion are not as
             strict as they are for claim preclusion. Even though there is no
             final judgment in the strict sense, the court may regard the prior
             decision of the issue as final for the purpose of issue preclusion
             without awaiting the end judgment:

             Before doing so, the court should determine that the decision
             to be carried over was adequately deliberated and firm, even if
             not final in the sense of forming a basis for a judgment already
             entered. Thus preclusion should be refused if the decision was
             avowedly tentative. On the other hand, that the parties were
             fully heard, that the court supported its decision with a
             reasoned opinion, that the decision was subject to appeal or
             was in fact reviewed on appeal, are factors supporting the
             conclusion that the decision is final for the purpose of
             preclusion.

             Restatement (Second) of Judgments § 13 comment g (1980)....

             Finality for collateral estoppel is not the same as that required
             to appeal under 28 U.S.C. § 1291. Gilldorn Savings
             Association v. Commerce Savings Association, 804 F.2d 390,
             393 (7th Cir. 1986)....As noted by Judge Friendly in Zdanok v.
             Glidden Co., Durkee Famous Foods Division, 327 F.2d 944,
             955 (2d Cir. [1964]), cert. denied, 377 U.S. 934, 84 S. Ct.
             1339, 12 L.Ed.2d 298 (1964), “finality” in the context of
             collateral estoppel “may mean little more than that the
             litigation of a particular issue has reached such a stage that a
             court sees no really good reason for permitting it to be
             litigated again.”

Abbott Laboratories at 139–40 (emphasis added). See also John Morrell & Co. v.

Local Union 304A of the United Food & Commercial Workers, AFL-CIO, 913 F.2d

544, 563 (8th Cir. 1990) (stating that “we believe that finality for purpose (sic) of

appeal under section 1291 is not necessarily the finality that is required for issue
                                             21
preclusion purposes”); Miller Brewing Co. v. Joseph Schlitz Brewing Co., 605 F.2d

990, 996 (7th Cir. 1979) (same).

      With regard to a partial summary judgment order, courts have found that issue

preclusion is proper where: (i) the party to be estopped in the present action was

represented by counsel in the prior action; (ii) the issues were genuinely contested;

(iii) the court’s partial summary judgment order was not tentative; and (iv) allowing

relitigation of the issue would be a waste judicial resources. Merial at *7 (citing

Greenleaf v. Garlock, Inc., 174 F.3d 352, 360 (3d Cir. 1999) (“Our decisions hold

that decisions not final for purposes of appealability may nevertheless be sufficiently

final to have issue preclusive effect.”)).

      All of these elements are present with respect to the Bankruptcy Court

Opinion and Order finding that the 2008 and 2010 are not dischargeable. Harold was

represented by counsel in the bankruptcy case, including during the adversary

proceeding filed by Plaintiff. The issues regarding dischargeability were fully

briefed, and both parties’ filings were supported by “lengthy transcripts of

depositions, documents and declarations.” United States v. Harold (In re Patrice

Harold), No. 16-5041, ECF #105, p. 2 (Bankr. E.D. Mich., Aug. 21, 2018). The

court had a hearing on the Plaintiff’s motion and took it under advisement before

issuing its 26-page opinion. The order on Count II, specifically as to the 2008 and

2010 tax returns, was not tentative. Clearly, substantial resources were expended by

                                             22
the court and by the Parties in order to reach a conclusion on this issue. The Court

finds that it would be an obvious waste to dedicate further resources to rehashing the

matters of non-dischargeability of the 2008 and 2010 tax liability, which were filed

in January 2016, as well as the Bankruptcy Court’s determination that there shall be

no adverse inference instruction based on the IRS’s compliance with its three-year

document retention policy.

                                V. CONCLUSION

      For the reasons above, the Court GRANTS Plaintiff United States’ Motion for

Summary Judgment.

SO ORDERED.


Dated: June 21, 2019                          s/Paul D. Borman
                                              Paul D. Borman
                                              United States District Judge




                                             23
